Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment received on 01/11/2022 for App. 16978866, filed on 09/08/2020.  This application is a 371 of PCT/KR2019/002597, filed on 03/06/2019.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0027708, filed on 03/08/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment received on 01/11/22 has been entered and considered in full.
Response to Arguments
35 USC 103 Rejection
The Applicant contests that the prior art on record does not disclose nor make obvious the limitation “…based on the object being sensed using the at least one sensor during the vehicle driving, extract an image frame corresponding to a time point when and a location where the object has been sensed, from among the obtained plurality of image frames, perform object detection from the extracted image frame…”.  The Examiner respectfully disagrees and maintains the rejection.  The prior art Jeromin discloses using sensors such as ultrasonic or radar to detect an object.  Therefore, this is interpreted to be an input cause.  It would be an obvious modification to Nakamura do capture the image when a specific trigger or input is detected such as detecting an object near the vehicle through different sensors.  The modification is obvious to one of ordinary skill in the art as capturing an image in response to a detected object would not be a novel or nonobvious invention.  Jeromin discloses also detecting the object using camera from the sensors in ¶[0018] so it would be an obvious modification to one of ordinary skill in the art at the time of applicant’s filing to modify capturing images at a certain point in time in response to a detected object from the sensors.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PG PUB 20170220879) in view of Jeromin et al. (US PG PUB 20170185763 A1) as cited in the IDS filed 09/15/2020.

With regards to claim 1, Nakamura discloses An electronic device for assisting vehicle driving, the electronic device comprising: a plurality of cameras configured to capture a surrounding image around a vehicle (Nakamura, Fig 7 and ¶ 0103;  plurality of cameras around vehicle as seen in Fig. 7); and a processor configured to obtain, during vehicle driving, a plurality of image frames as the surrounding image of the vehicle is captured based on a preset time interval by using the plurality of cameras (Nakamura, ¶ [0104];  Image streams are captured by the cameras so it would be obvious there is a preset time interval if an image stream is being captured from the plurality of cameras) extract an image frame corresponding to a time point when and a location where the object has been sensed, from among the obtained plurality of image frames, perform object detection from the extracted image frame (Nakamura, ¶ [0065] and Fig 4;  image is decoded and a captured image would inherently correspond to a time point of when the image was captured and the location within the image if an object is detected and object detection module is used to analyze the image), and perform object tracking of tracking a change in the object, from a plurality of image frames obtained after the extracted image frame (Nakamura, Claim 11;  object tracking performed over time using the image stream).
Nakamura does not appear to explicitly disclose at least one sensor configured to sense an object around the vehicle, and based on the object is sensed using the at least one sensor during the vehicle driving.
Jeromin discloses at least one sensor configured to sense an object around the vehicle, and based on the object is sensed using the at least one sensor during the vehicle driving (Jeromin, ¶ [0011];  camera based object detection can be combined with sensors depending on weather and other factors).
Nakamura and Jeromin are analogous art as they are in the same field of endeavor of image processing from vehicles. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the object detection of Nakamura by utilizing sensors in addition to a camera as taught by Jeromin.
The motivation for doing so would have been because other factors such as weather conditions would make sensors such as ultrasonic or radar beneficial if image quality is not clear.

With regards to claim 2, Nakamura in view of Jeromin disclose the electronic device of claim 1.
Nakamura further discloses wherein the processor is further configured to perform the object detection for detecting an object included in each of the plurality of image frames obtained using the plurality of cameras (Nakamura, ¶ [0065] and Fig 4 & 7;  plurality of cameras capture image streams and images are decoded from streams for object detection analysis) or object tracking for tracking a change in the object included in each of the plurality of image frames, with respect to each of the plurality of image frames, based on a preset cycle.

With regards to claim 3, Nakamura in view of Jeromin disclose the electronic device of claim 2.
Nakamura discloses wherein the processor is further configured to perform the object tracking from the plurality of image frames obtained using the plurality of cameras, until the object is sensed using the at least one sensor (Nakamura, ¶ [0097];  when risk of object collision is high, signal sent to vehicle wheel and steering to stop.  This is interpreted as tracking the object until the object is detected).
Nakamura does not appear to disclose the sensor.  However, Jeromin discloses detecting the object on the sensor.  
The motivation for combination is essentially similar to those of claim 1.  Therefore, the rationale used in claim 1 is applied to claim 3.

With regards to claim 8, Nakamura in view of Jeromin disclose the electronic device of claim 2.
Nakamura further discloses wherein the processor is further configured to, while performing the object tracking on the obtained image frame, calculate a confidence value of a result of the object tracking, and based on determining that the calculated confidence value is less than or equal to a threshold value, perform the object detection from an image frame of which the confidence value is determined to be less than or equal to the threshold value (Nakamura, Claim 11 and ¶ 0097;  when risk is low (below threshold), then detection is performed and information is provided of where the object is).

With regards to claim 10, Nakamura in view of Jeromin disclose the electronic device of claim 1.
Nakamura does not appear to explicitly disclose wherein the processor comprises a graphics processing unit (GPU), and the object detection is performed by the GPU.  However, the process is performed on a processor as disclosed in ¶ [0020].  It would be obvious that a GPU would be used for the processing.

With regards to claim 11, Nakamura in view of Jeromin disclose the electronic device of claim 1.
Nakamura discloses wherein the processor is further configured to perform object detection by using a data recognition model based on a neural network (Nakamura, ¶ 0078;  CNN is used for object detection).

With regards to claim 12, the claim limitations are essentially similar to those of claim 1 but in a different embodiment.  Therefore, the rationale used to reject claim 1 is applied to claim 12.

With regards to claim 13, the claim limitations are essentially similar to those of claim 2 but in a different embodiment.  Therefore, the rationale used to reject claim 2 is applied to claim 13.

With regards to claim 14, the claim limitations are essentially similar to those of claim 3 but in a different embodiment.  Therefore, the rationale used to reject claim 3 is applied to claim 14.

With regards to claim 15, the claim limitations are essentially similar to those of claim 12 but in a different embodiment.  Therefore, the rationale used to reject claim 12 is applied to claim 15.

With regards to claim 16, Nakamura in view of Jeromin disclose the electronic device of claim 1.
Nakamura in view of Jeromin do not appear to explicitly disclose wherein the detected object is a person.  However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the vehicle detection of Jeromin so that a person is the detected object from the radar or ultrasonic sensors.  The sensors already detect objects in range of the sensor and it would be obvious that one object to be detected is a pedestrian in close proximity to the vehicle.

Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PG PUB 20170220879) in view of Jeromin et al. (US PG PUB 20170185763 A1) as cited in the IDS filed 09/15/2020 in further view of Cluff et al. (US PG PUB 20140168377 A1).
With regards to claim 4, Nakamura in view of Jeromin disclose the electronic device of claim 1.
Nakamura in view of Jeromin do not appear to explicitly disclose wherein the processor is further configured to perform the object detection from an image frame obtained using one camera from among the plurality of image frames obtained using the plurality of cameras at an identical time point, and perform the object tracking from an image frame - 35 -0502-0661 (MD-201708-004-1-US0, SH-57829-US-DMC) English Translation obtained using a remaining camera.
Cluff discloses wherein the processor is further configured to perform the object detection from an image frame obtained using one camera from among the plurality of image frames obtained using the plurality of cameras at an identical time point, and perform the object tracking from an image frame- 35 -0502-0661 (MD-201708-004-1-US0, SH-57829-US-DMC)English Translation  obtained using a remaining camera (Cluff, ¶ [0025], [0031], [0043]-[0045];  First and second camera are used to detect an object.  Second camera has iterative tracking after images are captured on both first and second camera (identical time point)).
Nakamura in view of Jeromin and Cluff are analogous art as they are in the same field of endeavor of vehicle image processing.  It would have been obvious to one of ordinary skill at the time of applicant’s filing to modify the plurality of cameras of Nakamura in view of Jeromin by utilizing one camera for detection and a second camera for tracking as taught by Cluff.
The motivation for doing so would have been because utilizing each camera for different functions so having multiple cameras allows for more tasks to be completed and more efficiently.

With regards to claim 5, Nakamura in view of Jeromin in further view of Cluff disclose the electronic device of claim 4.
Nakamura discloses wherein the processor is further configured to change a camera that obtains an image frame on which the object detection is to be performed, from among the plurality of cameras, every time when the plurality of image frames are obtained using the plurality of cameras (Nakamura, ¶ [0065] and Fig 4 & 7;  plurality of cameras capture image streams and images are decoded from streams for object detection analysis.  Therefore, each camera is capturing images and object analysis is done on each image).

With regards to claim 6, Nakamura in view of Jeromin in further view of Cluff disclose the electronic device of claim 4.
Nakamura further discloses wherein the plurality of cameras comprises first and second cameras, and the processor is further configured to perform the object detection on an image frame obtained using the first camera at a first time point, and perform the object detection on an image frame obtained using the second camera at a second time point that is after the preset time interval from the first time point (Nakamura, Fig 4 & 8, ¶ 0103;  each camera provides image stream for object detection and each image in the stream is analyzed.  Therefore, a second camera at a second time would also be doing object detection).

With regards to claim 7, Nakamura in view of Jeromin in further view of Cluff disclose the electronic device of claim 4.
Nakamura further discloses wherein the processor is further configured to perform the object tracking on an image frame obtained using the first camera at the second time point (Nakamura, Claim 11;  object is tracked and plurality of images from image stream is used for analysis therefore image at second time point would be used).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US PG PUB 20170220879) in view of Jeromin et al. (US PG PUB 20170185763 A1) as cited in the IDS filed 09/15/2020 in further view of Zhang et al. (US PG PUB 20100104199 A1)
With regards to claim 9, Nakamura in view of Jeromin disclose the electronic device of claim 1 and performing the object detection on the determined frame (Nakamura, ¶ [0065] and Fig 4).   
Nakamura in view of Jeromin does not appear to disclose while a plurality of objects are sensed using the at least one sensor, extract a - 36 -0502-0661 (MD-201708-004-1-US0, SH-57829-US-DMC) English Translationplurality of image frames corresponding to time points when and locations where the plurality of objects have been sensed, from among a plurality of image frames obtained at an identical time point, determine one image frame, based on a preset priority, from among the extracted plurality of image frames.
Zhang discloses while a plurality of objects are sensed using the at least one sensor, extract a - 36 -0502-0661 (MD-201708-004-1-US0, SH-57829-US-DMC) English Translationplurality of image frames corresponding to time points when and locations where the plurality of objects have been sensed, from among a plurality of image frames obtained at an identical time point, determine one image frame, based on a preset priority, from among the extracted plurality of image frames (Zhang, ¶ [0106] and [0127];  LIDAR sensors attached to vehicle can determine approaching objects.  Image data also is captured along the pathway of the vehicle and sensor data is inputted to the fusion module to combine with the captured iamges to detect objects).
Nakamura in view of Jeromin and Zhang are analogous art as they are in the same field of endeavor of vehicle image processing.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify the plurality of cameras of Nakamura in view of Jeromin by utilizing the additional sensors to overlay with image data as taught by Zhang.
The motivation for doing so would have been because utilizing sensor data along with the image data helps add an additional verification whether or not an object is near the vehicle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667